        Case 2:20-cr-00131-JCM-EJY Document 19
                                            20 Filed 07/30/21
                                                     08/04/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     JOANNE L. DIAMOND
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Joanne_Diamond@fd.org
 6
     Attorney for Brandon Andrus
 7
 8                        UNITED STATES DISTRICT COURT
 9
                                DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                    Case No. 2:20-cr-00131-JCM-EJY

12                Plaintiff,                       STIPULATION TO CONTINUE
           v.                                        REVOCATION HEARING
13
                                                         (First Request)
14   BRANDON ANDRUS,
15                Defendant.
16
17         IT IS HEREBY STIPULATED AND AGREED, by and between Christopher
18   Chiou, Acting United States Attorney, and Andrew W. Duncan, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares,
20   Federal Public Defender, and Joanne L. Diamond, Assistant Federal Public
21   Defender, counsel for Brandon Andrus, that the Revocation of Supervised Release
22   Hearing currently scheduled for August 12, 2021, at 10:30 a.m. be vacated and
23   continued to a date and time convenient to this Court, but no sooner than sixty
24   (60) days.
25         This Stipulation is entered into for the following reasons:
26
        Case 2:20-cr-00131-JCM-EJY Document 19
                                            20 Filed 07/30/21
                                                     08/04/21 Page 2 of 3




 1         1.       Mr. Andrus has a state court proceeding on August 18, 2021. The
 2   outcome of that proceeding will impact how this case proceeds. The parties are
 3   therefore requesting that this matter be continued for 60 days.
 4         2.       Mr. Andrus is not in custody and agrees with the need for the
 5   continuance.
 6         3.       The parties agree to the continuance.
 7         This is the first request for a continuance of the revocation hearing.
 8         DATED this 30th day of July, 2021.
 9
10   RENE L. VALLADARES                         CHRISTOPHER CHIOU
     Federal Public Defender                    Acting United States Attorney
11
12
     By/s/ Joanne L. Diamond                    By /s/ Andrew W. Duncan
13
     JOANNE L. DIAMOND                          ANDREW W. DUNCAN
14   Assistant Federal Public Defender          Assistant United States Attorney

15
16
17
18
19
20
21
22
23
24
25
26
                                                2
        Case 2:20-cr-00131-JCM-EJY Document 19
                                            20 Filed 07/30/21
                                                     08/04/21 Page 3 of 3




 1                       UNITED STATES DISTRICT COURT

 2                              DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                   Case No. 2:20-cr-00131-JCM-EJY
 4
                 Plaintiff,                      ORDER
 5
           v.
 6
     BRANDON ANDRUS,
 7
                 Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the revocation hearing currently
11   scheduled for Thursday, August 12, 2021 at 10:30 a.m., be vacated and
12                 October 20, 2021
     continued to ____________________ at the hour of 10:30 a.m.
13         DATED August
                 this ___4,day of _________ 2021.
                            2021.

14
15
16                                         UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
                                             3
